Mali, Judge,
(after taking till the last day of the term to consider of the authorities.) The authorities cited are strong to the point for which they were cited, nor did he conceive them unreasonable. Where waste of insignificant value is done scat-teredlv through a whole tract, the tenant must lose the place; wasted; and this is too heavy a penalty where the damage is to the amount only' of a small sum. That ought only to be considered waste which is substantially an injury to the inheritance-
judgment arrested.